Case:16-21341-KHT Doc#:62 Filed:12/14/18              Entered:12/14/18 13:27:09 Page1 of 5




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF COLORADO

In Re:
April Theressa Botello Garcia                       Case Number: 16-21341-KHT
Octavio Botello Garcia                              Chapter 13
Debtors,

Land Home Financial Services, Inc.
Movant,
v.
April Theressa Botello Garcia and
Octavio Botello Garcia
and Adam M Goodman,
Respondents.

     MOTION AND NOTICE OF DEFAULT WITH REGARD TO STIPULATION TO
       RESOLVE MOTION TO DISMISS BANKRUPTCY CASE AND REQUEST
                        FOR ENTRY OF ORDER


       Land Home Financial Services, Inc. (Movant), by and through undersigned counsel,
Randall S. Miller & Associates, P.C., filed this Motion and Notice of Default and requests a
dismissal on the following grounds:

1.     On July 18, 2018, Movant filed a Motion to Dismiss Bankruptcy Case [docket # 45].

2.     The Parties entered into a Stipulation to resolve the matters at issue. The Stipulation was
       filed on August 30, 2018 at docket #54.

3.     The Court entered its Order approving the Stipulation at docket #58.

4.     Debtors were to become completely current with their mortgage payments.

5.     Debtors have not complied with the terms of the Stipulation by not curing the required,
       default due and owing from July 2018 through August 2018 in the total amount
       $4,138.54. Debtors have a suspense balance of $282.24, which makes the total amount
       due and owing, as of November 30, 2018, $3,856.30.

6.     Pursuant to paragraph 5 of the Stipulation, Movant sent a 10 day letter for default to
       debtor and their counsel, a copy of which are attached hereto as “Exhibit 1” and
       incorporated herein by reference. This letter provided notice and opportunity to cure the
       total default of $3,866.86.

7.     Debtors have failed to completely cure their default.


                                                                                                    Page 1 of 3
                                                                                                   14CO00997
                                                                      Motion for Court to Enforce Terms of Stip
Case:16-21341-KHT Doc#:62 Filed:12/14/18             Entered:12/14/18 13:27:09 Page2 of 5




8.    Pursuant to paragraph 5 of the Stipulation, “If the default is not cured within ten (10)
      days from date of the written notice, Land Home Financial Services, Inc. shall be entitled
      to immediate dismissal without further notice or hearing…”

      WHEREFORE, Movant respectfully requests the Court enter an Order Dismissing the
Bankruptcy Case or and relief as the Court deems just and proper.

DATED: December 14, 2018                           Respectfully Submitted
                                                   Randall S. Miller & Associates, P.C.


                                                   /s/ David W. Drake
                                                   Scott D. Toebben, Atty. Reg No. 19011
                                                   David W. Drake, Atty. Reg No. 43315
                                                   216 16th Street, Suite 1210
                                                   Denver, CO 80202
                                                   720-259-6710
                                                   stoebben@rsmalaw.com
                                                   ddrake@rsmalaw.com




                                                                                                  Page 2 of 3
                                                                                                 14CO00997
                                                                    Motion for Court to Enforce Terms of Stip
Case:16-21341-KHT Doc#:62 Filed:12/14/18              Entered:12/14/18 13:27:09 Page3 of 5




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF COLORADO

In Re:
April Theressa Botello Garcia                       Case Number: 16-21341-KHT
Octavio Botello Garcia                              Chapter 13
Debtors,

Land Home Financial Services, Inc.
Movant,
v.
April Theressa Botello Garcia and
Octavio Botello Garcia
and Adam M Goodman,
Respondents.


                  ORDER DISMISSING BANKRUPTCY CASE AFTER
                    UNCURED DEFAULT UNDER STIPULATION


        Movant, Land Home Financial Services, Inc., has filed herein a Motion and Notice of
Default with Regard to Stipulation to Resolve Motion to Dismiss and Request for Entry of Order
relating to a Stipulation previously filed and approved by this Court regarding Debtors’ property
located at 3576 E 140th Drive, Thornton, CO 80602 (the “Property”).

       THIS COURT being duly advised, hereby orders that the dismissal sought by the
application should be granted.

Dated: _____________________, 2018.
BY THE COURT


________________________________________
U.S. Bankruptcy Judge
Case:16-21341-KHT Doc#:62 Filed:12/14/18                          Entered:12/14/18 13:27:09 Page4 of 5




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF COLORADO

In Re:
April Theressa Botello Garcia                                  Case Number: 16-21341-KHT
Octavio Botello Garcia                                         Chapter 13
Debtor(s),

Land Home Financial Services, Inc.
Movant,
v.
April Theressa Botello Garcia and
Octavio Botello Garcia
and Adam M Goodman,
Respondents,


                          CERTIFICATE OF SERVICE
______________________________________________________________________________

       The undersigned certifies that a true and correct copy of Motion and Notice of Default to
which this certificate is attached, was mailed by U.S. Mail, first class postage prepaid, on
December 14, 2018 addressed to:

 Debtors                                  Debtors’ Attorney                            Chapter 13 Trustee
 April Theressa Botello Garcia            Howard S. Goodman                            Adam M Goodman
 Octavio Botello Garcia                   7535 E. Hampden Ave.                         P.O. Box 1169
 3576 E 140th Drive                       Ste. 520                                     Denver, CO 80201
 Thornton, CO 80602-8835                  Denver, CO 80231



       via first class mail, with proper postage affixed thereto to the Debtor(s), and via the
Court’s CM-ECF electronic filing system to the Debtors’ Attorney and Chapter 13 Trustee

RANDALL S. MILLER & ASSOCIATES, P.C.
/s/ Cassandra McLone
For Attorneys for Movant
The original signed document is on file at the offices of Randall S. Miller & Associates, P.C.




                                                                                                                  Page 3 of 3
                                                                                                                 14CO00997
                                                                                    Motion for Court to Enforce Terms of Stip
Case:16-21341-KHT Doc#:62 Filed:12/14/18   Entered:12/14/18 13:27:09 Page5 of 5




                                 EXHIBIT 1
